ORDER
This matter have been duly presented pursuant to Rule 1:20— 10(b), following a granting of a motion for discipline by consent in DRB 17-012 of ANDREW T. MCDONALD, formerly of FREEHOLD, who was admitted to the bar of this State in 2000, and who has been temporarily suspended from the practice of law since December 29, 2015;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.3 (lack of diligence), RPC 1.4(b)(failure to promptly respond to reasonable requests for information), RPC 1.16(a)(2)(failure to terminate the representation when his physical or mental condition materially impaired his ability to represent the client), RPC 3.2 (failure to treat others involved in the legal process with courtesy and consideration), RPC 3.4(c)(disobeying a obligation under the rules of a tribunal), RPC 5.4(a)(improper law partnership with a nonlawyer), RPC 5.5(a)(l)(practicing law while ineligible), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the parties having agreed that respondent’s conduct violated RPC 1.3, RPC 1.4(b), RPC 1.16(a)(2), RPC 3.2, RPC 3.4(c), RPC 5.4(a), RPC 5.5(a)(1) and RPC 8.4(d), and that said conduct warrants a censure to a short-term suspension, or such lesser discipline as the Board may deem appropriate;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket Nos. XIV-2016-0149E, XIV-2016-0150E, XIV-*2222016-0151E, XIV-2016-0152E, XIV-2016-053E, and XIV-20160154E;
And the Disciplinary Review Board having further determined that respondent should be required to submit proof of his fitness to practice law, proof of his attendance in an alcohol cessation program such as Alcoholics Anonymous for a period of two years or until released from that obligation;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20—16(e);
And good cause appearing;
It is ORDERED that ANDREW T. MCDONALD, formerly of FREEHOLD, is hereby censured; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics and shall attend meetings of Alcoholics Anonymous or such other program on a regular basis for a period of two years and until the further Order of the Court; and it is further
ORDERED that ANDREW T. MCDONALD remain suspended from the practice of law pursuant to the Order of the Court filed December 1, 2015, (D-32-15; 076811) and pending his compliance with the fee arbitration determination in District Docket No. IX-2014-0076F and his payment of the sanction in the amount of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *223expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.